            Case 15-81807        Doc 92     Filed 02/02/21 Entered 02/02/21 15:58:16       Desc Main
                                              Document     Page 1 of 3




Fill in this information to identify the case:
 Debtor 1 Sara R. Paxson
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the: Central
         District of:  Illinois
                       (State)
 Case number:             15-81807


Form 4100N
Notice of Final Cure Payment                                                                                10/15

File a separate notice for each creditor.
According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the
prepetition default in the claim below has been paid in full and the debtor(s) have completed all payments
under the plan.

 Part 1:    Mortgage Information
                                                                                     Court claim no. (if known):
Name of creditor:         Caliber Home Loans, Inc.                                   6

Last 4 digits of any number you use to identify the debtor’s account:         7512

Property address:          2036 12th St.
                          Number               Street


                          Moline, IL 61265
                          City                 State           ZIP Code

 Part 2:    Cure Information

Total cure disbursements made by the trustee:                                                           Amount
       a.   Allowed prepetition arrearage:                                                      ( a ) $33,416.71
       b.   Prepetition arrearage paid by the Trustee:                                          ( b ) $33,416.71
       c.   Amount of postpetition fees, expenses, and charges recoverable under
            Bankruptcy Rule 3002.1( c ) :                                                       (c)
       d.   Amount of postpetition fees, expenses, and charges recoverable under
            Bankruptcy Rule 3002.1( c ) and paid by the Trustee:                                (d)
       e.   Allowed postpetition arrearage:                                                     (e)
       f.   Postpetition arrearage paid by the Trustee:                                        +( f )
       g.   Total. Add Lines b, d, and f.                                                       ( g ) $33,416.70

Form 4100N                                     Notice of Final Cure Payment                               page 1
           Case 15-81807       Doc 92     Filed 02/02/21 Entered 02/02/21 15:58:16           Desc Main
                                            Document     Page 2 of 3



Debtor 1    Sara R. Paxson                                Case number (if known) 15-81807
           First Name    Middle Name Last Name
Part 3:    Postpetition Mortgage Payment



Check one:
           Mortgage is paid through the trustee.

               Current monthly mortgage payment:                  $

  The next postpetition payment is due on:
                                                      MM / DD / YYYY

 X         Mortgage is paid directly by the debtor(s).




Part 4:    A Response is Required By Bankruptcy Rule 3002.1(g)


Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the
Trustee, within 21 days after service of this notice, a statement indicating whether the creditor agrees that the
debtor(s) have paid in full the amount required to cure the default and stating whether the debtor(s) have (i) paid
all outstanding postpetition fees, costs, and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the
Bankruptcy code, are current on all postpetition payments as of the date of the response. Failure to file and serve
the statement may subject the creditor to further action of the court, including possible sanctions.

To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies of this notice
sent to the debtor(s) and the creditor.



           /s/ Marsha L. Combs-Skinner                         Date   February 2, 2021
           Signature

Trustee     Marsha L. Combs-Skinner
           First Name      Middle Name        Last name

Address     P.O. Box 349
           Number          Street

            Newman, IL 61942
           City                               State       ZIP Code


     Contact Phone         217-837-9730                   Email Trusteecs@ch13cdil.com


Form 4100N                                     Notice of Final Cure Payment                                  page 2
  Case 15-81807      Doc 92     Filed 02/02/21 Entered 02/02/21 15:58:16           Desc Main
                                  Document     Page 3 of 3


                                   Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was served upon, Joel A.
Deutsch, Attorney for the Debtor, Adam Bradley Hall, Attorney for Caliber Home Loans, Inc.,
and the United States Trustee, by electronic notification through ECF on February 2, 2021, and I
hereby certify that I have mailed by United States Postal Service the document to the following
non CM-ECF participants:


       Sara R. Paxson
       2036 12th Street
       Moline, IL 61265

       U.S. Bank Trust, N.A.
       c/o Caliber Home Loans, Inc.
       13801 Wireless Way
       Oklahoma City, OK 73134

       Adam Bradley Hall
       Manley Deas & Kochalski LLC
       1555 Lake Shore Dr.
       Columbus, OH 43204-3825


                                                    By: /s/ Marsha L. Combs-Skinner
                                                            Marsha L. Combs-Skinner
                                                            Chapter 13 Standing Trustee
